DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 2/3/2022 is acknowledged.  The traversal is on the ground(s) that claims 21-22 should be examined with Group III.  The Examiner concurs, thus, Claims 9-11, 15-18 and 21-22 are deemed to fall within Group III.
Applicant traverses that Group IV should be examined with Group III as they depend from Group III.  This is not found persuasive because as stated in the restriction requirement the inventions of Group III and Group IV are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a dry snack or animal feed instead a product infused with a liquid and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

    PNG
    media_image1.png
    232
    252
    media_image1.png
    Greyscale

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

    PNG
    media_image2.png
    100
    511
    media_image2.png
    Greyscale

The title is not directed to the claimed invention but rather the parent application.  Please amend the Title to be directed to the claimed invention.
Specification
Please update the priority statement at the beginning of the Specification.

    PNG
    media_image3.png
    140
    590
    media_image3.png
    Greyscale

The disclosure is objected to because of the following informalities: spaces are missing at page 6, line 18.  Please make all similar corrections throughout the Specification.

    PNG
    media_image4.png
    173
    568
    media_image4.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claims 9-11, 15-18 and 21-22 are objected to because of the following informalities:  the phrase “soy bean” in the claims is written as two words instead of one word “soybean”.  Applicant is advised to consider writing “soy bean” as one word “soybean”.  The language may be from non-American English.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 15-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the protein content" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to previously set forth the language “protein content”.
Claim 9 recites the limitation "the denaturation temperature" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to previously set forth the language “denaturation temperature”.
Claim 9 recites the limitation "the protein" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to previously set forth the language “protein” and make it clear whether the protein is generic protein or “soy bean protein” or something else.
The phrase “whereby the extrudate enters said first outside environment through an extruder die; wherein the fibrous soy protein composition is subjected to limited cooling such that the extrudate, upon exiting the extruder into said first outside environment, has a temperature of at least the boiling temperature of water in said first outside environment, thereby forming a cooled fibrous protein composition having enhanced porosity and/or randomization of fiber orientation relative to a fibrous protein composition cooled to below the boiling temperature of water”  in Claim 9, lines 15-20 is vague and indefinite as it is unclear whether the claimed extrudate is at a temperature of at least the boiling temperature of water or something else as the relative comparison does not make sense unless the extrudate is maintained at the elevated temperature, however, maintaining the extrudate at the elevated temperature does not seem to be no practical for a consumer.
The phrase “a water-absorption capacity of at least 50%” in Claim 15, line 2 is vague and indefinite as it is unclear whether the percentage is per mass or weight or something else.
The phase “enhanced porosity” in Claim 17, line 4 is vague and indefinite as it is unclear whether this means there is greater open space in the extrudate that is reflective of a lower overall density or possibly equivalent density but the pores in the material are finer or something else.
The phrase “an extrudate from a fibrous soy protein passing through an extruder at a temperature of at least the boiling temperature of water into a first outside environment, thereby forming the structured soy bean protein extrudate having enhanced porosity and/or randomization of relative to a fibrous protein composition cooled to below the boiling temperature of water” in Claim 17, lines 2-6 is vague and indefinite as it does not make sense as the comparison is not between 2 extrudates that are produced by 2 extruders that are operated at 2 different temperatures but rather between the temperature of one extruder and a temperature of a cooled extrudate that may or may not have been extruded under the same or different temperatures.  Since the language does not require the extruders to operate at different temperatures it is possible for both compared processes to be identical and thus produce identical products which conflicts with the language in the claims that states the porosity and/or randomization are different.
The phrase “a water-absorption capacity of at least 50%” in Claim 21, line 2 is vague and indefinite as it is unclear whether the percentage is per mass or weight or something else.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11, 15-18, 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beery et al. (US 4,888,198).
The claims are interpreted as being directed to an extrudate and not a method of making or measuring.
The Examiner has attempted to interpret the scope of the claims in view of the confusing language as discussed above.
Regarding Claim 9+, the claims are not interpreted as requiring any of the method steps set forth in the claims as the preamble of Claim 9 states “obtainable by a process …”.  This language is interpreted as meaning that different process steps could be used to create the extrudate.  
Furthermore, as discussed the critical requirements are the structure of the claimed product.  As long as the claimed structure is known by the prior art it does not matter what method may or may not be used as patentability is based on the structure of the extrudate, the product.
The examiner interprets the product of Claim 9 as being a soybean extrudate, having a protein dry matter content of 15-85% by weight, having a degree of porosity due the expansion of steam upon discharge from the expeller and being subject to elevated temperature that is effective to denature the protein.  This claimed extrudate is not novel and is taught by Beery (‘198) for the reasons discussed below.
Regarding Claim 9, Beery (‘198) teaches a soybean extrudate (See Abs., col. 1, l. 44 to col. 4, l. 29, Claims 1-5.), having a protein dry matter content of 15-85% by weight (See col. 2, l. 46+, greater than 45% /(50-72%) protein.), having a degree of porosity due the expansion of steam upon discharge from the expeller (See col. 2, l. 46+, col. 3, l. 47+ where the extrudate emerges from the die at 290 oF/143 oC, well above the boiling point of water, thus, allowing for the cake to expand when the steam expands upon discharge.) and being subject to elevated temperature that is effective to denature the protein (See col. 2, l. 46+, col. 3, l. 47+ where the expeller/die are at 290 oF/143 oC which is above 130 oC that Applicant discloses.).
Regarding Claim 10, Beery (‘198) teaches comprising 0.1-20 wt. % of fat (See col. 1, l. 44+ where the soy material is defatted.  It was very well known in the art at the time of filing that soybeans naturally contain about 18% fat and after solvent extraction the fat content is typically about 0.5-1%.  Thus, it is clear the starting fat content of 18% is below the upper end of the range of 20% and the defatted content of 0.5-1% is above the lower end the range, thus, Beery (‘198) clearly teaches the claimed fat content.).
Regarding Claim 11, Beery (‘198) teaches comprising 0.2-10 wt. % of fat (See col. 1, l. 44+ where the soy material is defatted.  It was very well known in the art that soybeans naturally contain about 18% fat and after solvent extraction the fat content is typically about 0.5-1%.  Thus, it is clear the defatted content of 0.5-1% is above the lower end the range and below the upper end, thus, Beery (‘198) clearly teaches the claimed fat content.).
Regarding Claim 15, Beery (‘198) teaches wherein the structured soy bean protein extrudate has a water-absorption capacity of at least 50% (See Abs., col. 2, l. 12+ and Claim 1 where the cake is capable of expanding upon rehydration of 50 to 150% of its original volume.).
Regarding Claim 16, Beery (‘198) teaches wherein the denaturation temperature is at least 130 oC (See col. 3, l. 47, 290 oF/143 oC).
The examiner interprets the product of Claim 17 as being a soybean extrudate, having a protein dry matter content of 15-85% by weight, having a degree of porosity due the expansion of steam upon discharge from the expeller and being subject to elevated temperature that is effective to denature the protein.  This claimed extrudate is not novel and is taught by Beery (‘198) for the reasons discussed below.
Regarding Claim 17, Beery (‘198) teaches a soybean extrudate (See Abs., col. 1, l. 44 to col. 4, l. 29, Claims 1-5.), having a protein dry matter content of 15-85% by weight (See col. 2, l. 46+, greater than 45% /(50-72%) protein.), having a degree of porosity due the expansion of steam upon discharge from the expeller (See col. 2, l. 46+, col. 3, l. 47+ where the extrudate emerges from the die at 290 oF, well above the boiling point of water, thus, allowing for the cake to expand when the steam expands upon discharge.) and being subject to elevated temperature that is effective to denature the protein (See col. 2, l. 46+, col. 3, l. 47+ where the expeller/die are at 290 oF/143 oC which is above 130 oC that Applicant discloses.).
Regarding Claim 18, Beery (‘198) teaches comprising 0.1-20 wt. % of fat (See col. 1, l. 44+ where the soy material is defatted.  It was very well known in the art that soybeans naturally contain about 18% fat and after solvent extraction the fat content is typically about 0.5-1%.  Thus, it is clear the starting fat content of 18% is below the upper end of the range of 20% and the defatted content of 0.5-1% is above the lower end the range, thus, Beery (‘198) clearly teaches the claimed fat content.).
Regarding Claim 21, Beery (‘198) teaches wherein the structured soy bean protein extrudate has a water-absorption capacity of at least 50% (See Abs., col. 2, l. 12+ and Claim 1 where the cake is capable of expanding upon rehydration of 50 to 150% of its original volume.).
Regarding Claim 22, Beery (‘198) teaches wherein the denaturation temperature is at least 130 oC (See col. 3, l. 47, 290 oF/143 oC).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
December 1, 2021